DETAILED ACTION
The following is a first action on the merits of application serial no. 16/707743 filed 12/9/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/9/19 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform Such claim limitation(s) is/are: 
-a primary pulley clamping force acquiring unit (generic placeholder) configured to acquire a clamping force………(function) in claim 1.
-a secondary pulley clamping force acquiring unit (generic placeholder) configured to acquire a clamping force………(function) in claim 1.
-an input torque acquiring unit (generic placeholder) configured to acquire an input torque…….(function) in claim 1.
-an transmission ratio acquiring unit (generic placeholder) configured to acquire an input torque…….(function) in claim 1.
-a learning value acquiring unit (generic placeholder) configured to,…… decrease the clamping force……...(function) in claim 1.
-a vehicle speed detector (generic placeholder) configured to detect a speed of a vehicle…….(function) in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a control apparatus for a continuously variable transmission having a primary-pulley clamping force acquiring unit acquiring a clamping force of the pulley; a secondary-pulley clamping force acquiring unit acquiring a clamping force of the pulley; an input torque acquiring unit acquiring an input torque applied to the primary pulley; a transmission ratio acquiring unit acquiring a ratio; a learning value acquiring unit, when a predetermined learning condition is satisfied, decreasing the clamping force of the secondary pulley while the ratio and the torque are kept substantially constant, and to conduct learning to acquire, as a learning value, the clamping force of the secondary pulley wherein a clamping force ratio of the clamping force of the primary pulley to the secondary pulley is maximum; and a controller configured to adjust a target clamping force of the secondary pulley on a basis of the learning value, the target force being used to control the clamping force of the secondary pulley and in combination with the limitations as written in claim 1.
decreasing the clamping force of the secondary pulley while the ratio and the torque are kept substantially constant when a predetermined learning condition is satisfied, conduct learning to acquire a learning value of the clamping force of the secondary pulley at which a clamping force ratio of the force of the primary pulley to the force of the secondary pulley is maximum, and adjust a target clamping force of the secondary pulley on a basis of the learning value, the target force being used to control the clamping force of the secondary pulley and in combination with the limitations as written in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamoto et al 20180355969, Figures 1 and 4, [0069], [0072], [0077], [0079]; KR20170069362, machine translation, [0026], [0030]-[0034]; Mori et al 20090082172, [0007] and Takahashi et al 20170321802, [0022] being the closest prior art, but lacks keeping constant the transmission ratio and input torque when .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 13, 2021